Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page1of12  &-FILEDIN OFFICE -EP
CLERK OF STATE COURT
GWINNETT COUNTY, GEORGIA

21-C-04236-S4
6/8/2021 3:06 PM
TIANA P. GARNER, CLERK
IN THE STATE COURT OF GWINNETT COUNTY
STATE OF GEORGIA

 

TRAVIS BERDETTE STRICKLAND, )
)
Plaintiff ) CIVIL ACTION 94.¢.94236-84
) FILE NO.:

)
VS. )
)
KCG, INC., DBA REW MATERIALS and _)

TIMOTHY WILKERSON, ) JURY TRIAL DEMAND
)
Defendants. )

COMPLAINT FOR DAMAGES

COMES NOW. Plaintif? BERDETTE TRAVIS STRICKLAND, ( hereinafter “Plaintit?
STRICKLAND®™ or “Plaintiff) in the above-styled action, and makes and files this Complaint
against. the above-named Defendants KCG, INC dba REW MATERIALS (hereinafter
“Defendant KCG. Inc.”) and FIMOTHY WILKERSON (hereinafter “Defendant Wilkerson”)
and shows the Court as follows:

PARTIES AND JURISDICTION
1.

Plaintiff Strickland is a citizen of the State of Georgia and resides in this state and is
subject to the jurisdiction of this Court.

2.

Defendant KCG, Inc., doing business as Rew Materials in State of Georgia is a foreign
corporation, with its principal place of business in 15720 W LO8TH ST STE 100, LENEXA. KS,
66219-1338 and may be served by delivering a copy of the summons and complaint to its
registered agent, Corporation Service Company. 2 Sun Court. Suite 400, Peachtree Corners. GA

30092 (Gwinnett County).
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 2 of 12

Defendant Timothy Wilkerson (“Defendant Wilkerson”) is an Alabama resident and may
be served at his home address at 2404 Tillery Ln Apt Al. Phenix City, Al. 36867-2985.
4,
Jurisdiction and venue are proper in this Court.

OPERATIVE FACTS

On or about October 11,2019, Defendant Wilkerson was driving a white 2015 [W9 down

Smokey Road near Fields Road in Coweta County, Georgia.
6.

According to the Georgia Motor Vehicle Crash Report, Defendant Wilkerson admitted to
being distracted by looking at a vehicle on the opposite side of the road at the same time Plaintiff
Strickland was operating his vehicle in a lawful, reasonable. and prudent manner. Suddenly and
without warning, Defendant Wilkerson’s semi-truck struck Plaintiff Strickland’s utility trailer.
which was directly attached to his 2003 GMC Sierra 2500 (See Exhibit “A”. Georgia Motor
Vehicle Crash Report).

7.

As a result of the collision, Plaintiff Strickland suffered critical injuries, including

severe neck pain. whiplash, along with chronic back pain.

COUNT I - NEGLIGENCE

 

Plaintiff re-alleges and incorporates the allegations contained in paragraphs | through 7

above, as if fully set forth herein verbatim.
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 3 of 12

9.
Defendant Wilkerson was negligent for failing to keep a proper lookout and for being
distracted while driving.
10.
Defendant Wilkerson’s negligence is the sole and proximate cause of the collision, and
Plaintiff Strickland’s resulting injuries.
COUNT I~ IMPUTED LIABILITY
Il.
Plaintiff Strickland re-alleges and incorporates the allegations contained in paragraphs |
through 10 above, as if fully set forth herein verbatim.
12.
At the time of the subject collision, Defendant Wilkerson was working for Defendant
KCG, Inc.
13.
At the time of the subject collision, Defendant Wilkerson was acting within the scope of
his employment with Defendant KCG, Inc.
id.
Defendant KCG. Inc is responsible for the actions of Defendant Wilkerson in regard to the
collision described in this complaint under the doctrine of respondeat superior, lease liability.

and/or agency.
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 4 of 12

COUNT ILL — NEGLIGENT HIRING, TRAINING & SUPERVISION
15.

Plaintiff re-alleges and incorporates the allegations contained in paragraphs | through 14
above, as if fully set forth herein verbatim.

16.

Defendant KCG, Inc. was negligent in hiring Defendant Wilkerson and entrusting him to
drive a commercial vehicle.

17.

Defendant KCG, Inc. was negligent in failing to appropriately train Defendant Wilkerson.
(8.

Defendant KCG, Inc. was negligent in failing to properly supervise Defendant Wilkerson.
19.

Defendant KCG. Inc's negligence in hiring Defendant Wilkerson and entrusting him with
driving a commercial vehicle and failing to train and supervise him properly was the sole and
proximate cause of the collision, and Plaintiff Strickland’s injuries.

COUNT IV — RESPONDEAT SUPERIOR

20,
Plaintiff hereby realleges and reasserts Paragraphs | through 19, as if fully set forth
herein.
21.
Defendant KCG, Inc. is vicariously liable through the negligence of its employee, who
was negligent in the operation of the vchicle, when he knew, or should have known, that failure
to watch the roadway would result in injury and property damage.

-4-
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 5 of 12

22.
Defendant Wilkerson was negligent in the operation of the vehicle when he did not keep
a proper lookout for other vehicles on the roadway or should have known that such a sudden
action would result in injury and damage to property.
23,
Defendant Wilkerson was in uniform and operating a company vehicle and acting within the
scope of his employment with Defendant KCG, Inc.
24.
Defendant Wilkerson’s negligence per se was a proximate cause of Plaintiff's injuries and
damages.
COUNT V DAMAGES
25,
Plaintiff re-alleges and incorporates the allegations contained in paragraphs | through 24
above, as if fully set forth herein verbatim.
26.
As a result of Defendants’ negligence Plaintiff Strickland suffered serious and permanent
injuries.
27.
As a result of the Defendants’ negligence, Plaintiff Strickland has a claim for past,
present. and future medical expenses and lost wages.
28.
As a result of Defendants” negligence, Plaintiff Strickland has a claim for past, present,

and future pain and suffering.
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 6 of 12

29,
As a direct and proximate cause of the collision, Plaintiff Strickland suffered injury and
resulting pain and suffering. disability. mental anguish, loss of earning, loss of ability to earn and
loss of capacity for the enjoyment of life.

30.

Plaintiff Strickland incurred the following specia! damages as a result of this incident:

Piedmont Newnan Hospital $ 2.030,00

Serenity Chiropractic $ 7.100.00

American Health Imaging $ 4.595,00

Comprehensive Spine and Pain $135.217.30

Atlanta Regenerative Medicine Institute $ 35.400.00

Georgta Spine & Orthopaedics $161,189.61
FOAL $345.531.9]

31,

Delendants* conduct was reckless. willful and wanton, and demonstrates a conscious
indifference to the consequences of their actions and entitles Plaintiff to an award of punitive

damages.

32.
Plaintiff Strickland have a claim under O.C.G.A. §13-6-11 as the Defendants have acted
in bad faith, and have been stubbornly litigious. warranting an award of plaintiff's attorney's fees

and expenses.

-6-
Case 1:21-cv-02828-CAP Document1-1 Filed 07/15/21 Page 7 of 12

WHEREFORE Plaintiff prays for the following:

(a)

(b)

(c)

(d)

That the Plaintiff have a trial by a jury as to all issues:

That Plaintiff Strickland recover for his pain and suffering:

That Plaintiff Strickland recover medical expenses in the amount of all and any
other medical bills to be specified by timely amendment of this Complaint:

That Plaintiff Strickland recover general damages in an amount to be proven at
trial:

That Plaintiff Strickland recover for past, present. and fulure medical. hospital.
lost wages, out of pocket expenses and other items of special damages. in
amounts to be specified by timely amendment of this Complaint:

That Plaintiff recover punitive damages in an amount to be proven at trial:
Recovery of reasonable attorney fees and expenses of litigation:

That all costs be cast against the Defendants: and

For such other relief as this Court deems just and appropriate.

This 8th day of June, 2021.

Respectfully submitted,

BY:/s/_ Michael C. Jones
Michael C. Jones, Hsq.
Attorney for Plaintiff

Ga Bar No.: 001359

MICHAEL C. JONES & ASSOCIATES, LLC
1827 Powers Ferry Rd, Bld. Tt Suite 200
Atlanta, Georgia 30339

Phone (404) 228-5985

Fax (404) 601-1845

Email: mikejonesa@imejoneslaw.com
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 8 of 12

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that | have served the above-styled Complaint for
Damages via hand delivery of a Private Process Serve upon the following:

KCG Ine., d/b/a Rew Materials
C/O Corporate Service Company
2 Sun Court
Suite 400
Peachtree Corners, GA 30092

Timothy Wilkerson
2404 Tillery La
Apt Al
Phenix City, AL 36867-2955

This 8" Day of June, 2021.
Respecttully submitted.

BY:/s/_ Michael C. Jones
Michael C. Jones. Esq.
Attorney for Plaintiff

Ga Bar No.: 001359

MICHAEL C. JONES & ASSOCIATES, LLC
1827 Powers Ferry Rd, Bld. 11 Suite 200
Atlanta. Georgia 30339

Phone (404) 228-5985

Fax (404) 601-1845

Email: mikejones@mejoneslaw.com
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 9 of 12

EXHIBIT "A"
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 10 of 12

 

 

 

 
 

  
    

   

 

 

 

   
   
   

 
 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ Page ft of3
Agency Case Number Agency NCIC No ey ee niet) County Date Rec. by DOT
1910000534 0380000 cr A A COWETA 10/11/2019
Estimated Crash Osspatch Arrival Total Number of inside City Of
Date time Date ; Time Date Time Venicles | Injuries | Fataiities
1041172019 a7 06 10/1 1/2059 O/ 06 10/1 1/2049 07 06 2 Qa 0
Road of From Hs
Occurence SMOKFY RD _ . _ intersection With | Suppi. To Original?
Not At its [|Maes | :Noah f Jeast
Intersection But 1 [V[Feet  [W]Soun [| west Of FIELDS RD [_] Private Property?
Latitude (Y) Longitude (X) {Hit Ang Run?
Unt & Drver | LAST NAME FIRST MIDDLE unit # [ly |Onver | CAST NAME FIRST MIDDLE
Ped TIMOTHY Ped STRICKLAND BERDETTE r
po tnnenenn ene oe ee ene 2 cd wes _—_ _
J [Cie 11351: <I | secs
\ ALF ; Susp At Fault
[V}Susp At Font [_,]Suse ateaut | Co _ .
Caty State ap DOB City State ap BOB
ASHF ORD At. SENCIA GA
Diver's License No Class : State ~ Country —T Driver's License No Class — State — Counts ra
7883413 CLASS A AL US 055796326 CLASS C GA US
Insurance Co Pohey No | Telephone No Insurance Co Policy No Telephone No
Te a i a ister _
mts . ws _ 48 GENFRAL MOTORS CORP SERRA KSSOO oe
vin ~ee Vehicle Colos | vn Vehicle Color
ne ee serene eR
fag # ‘State County Year Tag # State County Year
| & ™N 2018 UCU wo OWETA 2020
Traler Tag # State County Year Traler Tag # State County Year
TIIHt6 GA COWETA 2020
"Some as Diver OwnerslastName First Middle “Ygame as Onyer Owner's Last Name eT Faest “middie
- REW MATERIALS _ GREENLIFE LAWN CARE INC
Rade TT rn - ‘Mie vee cee em
Gyo ate Ie Sty State Tip
COLUMBUS / GA 31909 NEWNAN . GA 263
Removed By DRIVER flRequest [ jtust Removed By DRIVER f"jRequest [just
Atcohol Test Type "Results Drug Tesi Type Results Alcohol Tesi Type Results Drug Tesi Type Results
Mee ot Tented : NOne Green No Ne Not Tested None Geven Na
First Harmful Event Mos! Harmtul Event Operator/Ped Cond First Harmful Event Most Harmful Event Ope: ator/Ped Cond
Menor Vetncie in Movon Minot Venice in Movon beet Ce verhurgy Motor Vehecke In Matar Motor Vetvale to Motor Not Onntung

 

[Operator Factors “ore
Vehicie Factors Se Gonmbuung factors

Roadway Factors to Contnoueng F acto’

Vehicle Maneuves Non. Motor Maneuver
Suagm

‘Gwection of Travel
orth

Vehicle Glass
Lamenercas! Motor Wehecte (CMV)

 

Vehicle Type Vision Obscured ~
Noa Odscured

Singie Una Truck

Area of Initial Toniact

Rugit Sate Near front

Road Composition
Gtack Top

 

Number of Occupants Damage fo Vehicle —

 

Irate W 7

‘wo Way Tea

Flow
neay with no physical Utraight on Grade
Posted Speed 4

Traffsc Controt Mo Convo Present

Work Zone Non

[lyes [¥]No

Device inoperative

 

 

 

 

East Stopped
“TVehicie Glass ~ “Vehicle Type “Vision Obscured 4
Prvatety ramet Prckup Truck Noa Otscured
Number of Occupants ‘Krea of Initial Confact “Damage To Vehicle" "~~
t From End

] Trathe Wa: Flow

Two-Way Tra

 

 

Operator Factors. we Conmmsing Factor, ~

Vehicle Factors No Contributing Factors

Roadway Faclots Ne Cortibuting Factors

Orrection of Travel "Vehicle Maneuver

 

Road Composition.

with no physical Black Top

‘Shagh and Level

~ Posted Speed “ Work Zone None |

Traftic Control Ne Conwol Present

[_lves ly

 

Device inoperative

 

Citation Information

Catabon # OCGAS§
Citason # OCGAS§
Catabon # OCGA

        
   

iA it} eS Cel Tae he OS ea Oe |

Citation information

Citabon # OCGAS§
Citaton # OCGA S§
Citabon # OCGA

i OMME ROIAL MOTOR VEHILEES ot ¥

 

 

 

 

 

 

lf YES: Name or 4 Digit Number from Diamond or Box
‘One Digit Nurnber from Bottom of Diamond:

Carner Mame REW MATERIALS Carnet Name

Address State Zip Address City State Zip

1748 NORTH Se OUT VLD COLUMBUS

US DOT # No of Axles GVWR US. D.OT.# No. of Axies GVWR

§R8944 3 26001 of Greater

Cargo Body Type Vehicle Config. [V] interstate Fed. Reportable Cargo Body Type Vehicle Config. [] interstate Fed. Reportable
Flatbed Singie Unit Truck: 3 or More T“lintrastate — [¥/] Yes [_]No [ ]intrantate  [_]¥es [_]No
CDL? {vjves [_]No C.D. Suspended? [ |Yes [V]No CDL ? {_}ves [[]No C.D.L. Suspended? ["]ves []No
Vehicle Piacarded? «= [ ]¥es [Y]No Hazardous Materials? [~) yes No |VehiclePlacarded? []ves [ ]No Hazardous Matenais? [~]yes [“]No
Hazmat Released? ~~ [_ Ives [y]No Hazmat Raiessed? ~~ [ves []No

H YES: Name or 4 Digit Number from Diamond of Box:
One Digit Number from Bottom of Diamond:

 

 

 

 

{| Ran Off Road{” |Down Hel Runaway | |Cargo Loss or Shift [ ]Separation of Units

[ ]Ran OF Road[ |Down Hitt Runaway | Cargo Loss or Shift, [ ]Separation of Units

 
Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 11 of 12

‘ Page 2 of 3

Sia flee

ral a
anner of Colttsion Angle kL ocation at Area of Impact ome Non Weather Clear Surface Condition Ory ight Condilion Dayhght

CR seag aah

   

Added Oct 112019 7 36AM
Vehicle hwo was in a dnveway, waiting for the gate to open wth his flashers on Vehicle two's trailer was parbally in the roadway Vehicle ane stated that he was looking ata vehicle on the o her side

of the road and when he jooked in his lane of travel he struck the trader that was in the roadway No injunes were seporied al the time of the acadent

 

(——%,

PRINT 1m SRDS

 

PROPER EY CAAMAGE INF ORMATEKIN

 

Damage Other Than Venicie Owner

Name (Last. First} Address cny State Zip Code

Telephone Number

 

 

 
  

Case 1:21-cv-02828-CAP Document 1-1 Filed 07/15/21 Page 12 of 12

Page 3 of 3

Ore 8 he Ee LE |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last Fsti WLKERSON, TMOTHY Access eee
Age “Ty ‘Sex ” Unit # Position | Safety Eq Lyected Extncated Aw Bag injury Taken for Treatment
1 a | 1 Male i4 front Seat-Lef Se | Lap ano Shuutder Bett Used Not Epected No Nos-Deployed Aw No Apparent ingury Neo
Waured Taken To: By EMS Notiied Time EMS Arrival Time: Hospital Arrvat Time:
Name \Lasl a) OYSON, COREY Aces
on “ 1 an se anim - eens ceeeniniensveeenennm ret pi we ee od
Age Sex Une # Position | Safety Eq Ejected Extncated Ax Bag injury T faken for Treatment
2 in sole 'y Front Seat-Faght Side | Lap and Shousder Ben Used Not § ected No Non-Depioyed Ax Neo Apparent topury tL Na
kegured Taken To: By. EMS Notibed Time EMS Arrival Tene: ” Hospital Arrival Time
Name (Last. Fst} STRICKLANO. BERDETTE Access
Age 1 Sex | Unt Position | Satety £q fyecled Exincated As Bag inury | Taken for Treatment
3 i Mate 12 Front Seat-Left Skie | Lap and Shovader Bett Used Not tyectad No Non Deployed Aw No Apparent Injury i fe
injured Taken To: By. EMS Notited Te: EMS Amival Time: Pe Hospital Arryat Time
Name iLast, First) Address
a : _ fess sete enenene neg nt — . ' . oe.
4 Age | Sex Une # Position Salety Eq Eyeclad Exincatea Aa Bag Inyury | Valen toc Treatment
Taken To By. EMS Notibed Time EMS Asrival Time: Hospital Amval Time:
Protos Taken | Yes By Officer Note: f collision resulved in 2 fatality, please send prompt notification fo the
i GDOT Crash Reporting Unt via either email a Georgiaf ARS@pdot ga.gov or Fax at
1404) 635-2963.
Report By Agency Report Date Checked By Date Checked
BAGGETT Coweta Co Sherd?s Office 10/4 142019 66 OG Hiki. 10/1 1/2019

 

 

 
